1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,313

10 LESLIE AAGESEN,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
13 Thomas J. Hynes, District Judge

14   Gary K. King, Attorney General
15   Santa Fe, NM
16   Ralph E. Trujillo, Assistant Attorney General
17   Albuquerque, NM

18 for Appellee

19 Hugh W. Dangler, Chief Public Defender
20 Nancy M. Hewitt, Appellate Public Defender
21 Santa Fe, NM

22 for Appellant

23                                 MEMORANDUM OPINION

24 KENNEDY, Judge.
 1        Defendant appeals the district court’s finding it lacked jurisdiction to review

 2 Defendant’s conditions of probation. This Court issued a calendar notice assigning

 3 the case to the summary calendar and proposing summary reversal on April 2, 2009.

 4 The State has filed a response to our calendar notice and states it will not submit a

 5 memorandum in opposition to our proposed summary reversal.

 6        Accordingly, we reverse and remand to the district court for the reasons stated

 7 in our calendar notice.

 8        IT IS SO ORDERED.


 9                                        ___________________________________
10                                        RODERICK T. KENNEDY, Judge

11 WE CONCUR:



12 ___________________________
13 JAMES J. WECHSLER, Judge



14 ___________________________
15 TIMOTHY L. GARCIA, Judge




                                             2